Title: To John Adams from James Lovell, 1 November 1779
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       Novr. 1st. 1779
      
     
     Your Favor of Octr. 17th. came this day to hand by the Post and contains such flattering Sentiments in regard to my subserving your Mission as almost to intoxicate me into a Wish that I had not spurned much personal Honor and family Emolument in pursuing a comparitively evident public Interest. But, nearly drunken as you have made me, depend upon it I am sober enough to distinguish between the Champaign with which my Regale began and the adulterated Cup which you hold out to me while you pledge yourself, in Case of future Correspondence, not to be in debt more than by the Difference in the intrinsic Value of the Letters will be unavoidable. Let me ask you where you learnt such Language. It is not roman, it is not even french, and I am sure it is not such english as you were accustomed to talk before you travailed into strange Countries. Be that as it may, un peu égaré, you recover your whole Self again shortly after, in the Affair of Mr. Iz. I shall pursue your Injunctions.
     I sat about giving you some Idea of the Temper of Congress as to the Ultimata by extracting the Propositions and offered Amendments, but I found myself soon bewildered. You may by a little Conversation with our Friend S A know more than a great deal of my Fatigue in the Way mentioned would convey. In short the great Difference sprung from our varying Quantum of Obsequiousness to the Dictations of a Foreigner as they were retailed to us through the mouths of either Fear or Roguerey, and not from our being wide of each other in Opinion of our Rights, if we were in Condition to assert them or if our Ally would consent to join in a determined Assertion. But this said some must be quite on new Ground and not on the subsisting Treaties, for the whole End of these is the Assurance of our Independence formally or tacitly. And France to be sure would never think, at least would never insist that a common Right in the Fishery was included in our Independence in Matters of Commerce. For if this should be done, the Principle established would let in other nations, which France and England would both chuse not to do. I am greatly pleased with the Confirmation by your travailed Experience to Sentiments springing from my own natural Temper—that the way to insure the lasting Regard of France is by showing independent Virility instead of colonial Effeminacy.
     
     
      
       Novr. 2d.
      
     
     The Bearer unexpectedly calls me to seal. I see my Correspondence with Portia is all over. She cannot write because I should see the mark of the Tear on the Paper.
     Heaven bless you both
     
      J L
     
     
      I do not think it will be easy for me to send you the Vols. you wish by Way of Boston but if you can borrow a few Sets there I will be upon Honor to repay them as Opportunity serves and I will attend to chances from this River but I cannot promise 20 setts.
     
     